COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-290-CV
  
  
BARTON 
RUSS                                               APPELLANT 
AND APPELLEE
  
V.
  
UPSHAW 
INSURANCE AGENCY, INC.               APPELLEE 
AND APPELLANT
 
  
----------
FROM 
THE 211TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Dismiss With Prejudice.”  It is 
the court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(2), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
DECEMBER 9, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.